Exhibit 10.2 SENIOR EXECUTIVE EMPLOYMENT AGREEMENT AGREEMENT made as of the day of 200_ between Foot Locker, Inc. (the Company), a New York corporation with its principal office located at 112 West 34 th Street, New York, New York, and (Executive). W I T N E S S E T H : WHEREAS, the Company believes that the establishment and maintenance of a sound and vital management of the Company is essential to the protection and enhancement of the interests of the Company and its shareholders; WHEREAS, the Company wishes to provide for the continued employment of the Executive with the Control Group, and the Executive is willing to commit himself to continue to serve the Company, on the terms and conditions herein provided; and WHEREAS, this Agreement supersedes any employment agreement, severance plan, policy and/or practice of the Company in effect on the date hereof for the Executive. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, the parties hereto hereby agree as follows: 1. Definitions . The following terms shall have the meanings set forth in this section as follows: (a) Affiliate shall mean the Company and any entity affiliated with the Company within the meaning of Code Section 414(b) with respect to a controlled group of corporations, Code Section 414(c) with respect to trades or businesses under common control with the Company, Code Section 414(m) with respect to affiliated service groups and any other entity required to be aggregated with the Company under Section 414(o) of the Code. No entity shall be treated as an Affiliate for any period during which it is not part of the controlled group, under common control or otherwise required to be aggregated under Code Section 414. (b) Beneficiary shall mean the individual designated by the Executive, on a form acceptable by the Committee, to receive benefits payable under this Agreement in the event of the Executives death. If no Beneficiary is designated, the Executives Beneficiary shall be his spouse, or if the Executive is not survived by a spouse, the Executives estate. (c) Board shall mean the Board of Directors of the Company. (d)Cause shall mean (with regard to the Executives Termination of Employment with the Control Group): (i) the refusal or willful failure by the Executive to substantially perform his duties, (ii) with regard to the Control Group or any of their assets or businesses, the Executives dishonesty, willful misconduct, misappropriation, breach of fiduciary duty or fraud, (iii) the willful breach by the Executive of any material provision of this Agreement, which breach is not cured within ten (10) business days from the date of the Companys notice of the occurrence of such breach to the Executive, or (iv) the Executives conviction of a felony (other than a traffic violation) or any other crime involving, in the sole discretion of the Committee, moral turpitude. (e) Change in Control shall have the meaning set forth in Appendix A attached hereto. (f) Code shall mean the Internal Revenue Code of 1986, as amended and as hereafter amended from time to time. (g) Committee shall mean the Compensation and Management Resources Committee of the Board or an administrative committee appointed by the Compensation and Management Resources Committee. (h) Competition shall mean participating, directly or indirectly, as an individual proprietor, stockholder, officer, employee, director, joint venturer, investor, lender, or in any capacity whatsoever (within the United States of America or in any other country where any of the Executives former employing members of the Control Group does business) in (A) a business in competition with the retail, catalog, or on-line sale of athletic footwear, athletic apparel and sporting goods conducted by the Control Group (the Athletic Business), or (B) a business that in the prior fiscal year supplied product to the Control Group for the Athletic Business having a value of $20 million or more at cost to the Company or any of its subsidiaries or affiliates; provided, however, that such participation shall not include (X) the mere ownership of not more than 1 percent of the total outstanding stock of a publicly held company; (Y) the performance of services for any enterprise to the extent such services are not performed, directly or indirectly, for a business in competition with the Athletic Business or for a business which supplies product to the Control Group for the Athletic Business; or (Z) any activity engaged in with the prior written approval of the Chief Executive Officer of the Company. (i) Control Group shall mean the Company and its Affiliates. (j)Good Reason shall mean (with respect to an Executives Termination of Employment with the Control Group): (i) Prior to a Change in Control, (A) a reduction in the Executives rate of base salary as payable from time to time, other than a reduction that occurs in connection with, and in the same percentage as, an across-the-board reduction over any three-year period in the base salaries of all executives of the Company of a similar level and where the reduction is less than 20 percent of the Executives base salary measured from the beginning of such three-year period; or (B) a material and adverse change in the nature and status of the Executives authority or responsibilities, except temporarily as a result of the Executives disability, illness or other absence; (ii) On or after a Change in Control, (A) any reduction in the Executives rate of base salary as payable from time to time, (B) a failure of the Company to continue in effect the benefits applicable to, or the Companys reduction of the benefits applicable to, the Executive under any benefit plan or arrangement (including without limitation, any pension, life insurance, health or disability plan) in which the Executive participates as of the date of the Change in Control without implementation of a substitute plan(s) providing materially similar benefits in the aggregate to those discontinued or reduced, except for a discontinuance of, or reduction under, any such plan or arrangement that is legally required, and provided that in either such event the Company provides similar benefits (or the economic effect thereof) to the Executive in any manner determined by the Company; (C) any material demotion of the Executive or any material reduction in the Executives authority or responsibility, except temporarily as a result of the Executives disability, illness or other absence; or (D) the Companys failure to renew this Agreement. (iii) At any time, (A) a reduction in the Executives annual bonus classification level other than in connection with a redesign of the applicable bonus plan that affects all employees at the Executives bonus level; or (B) the failure of any successor to the Company to assume in writing the obligations hereunder. (k) Non-Competition Period shall mean (i) the period the Executive is employed by the Control Group and (ii) at any time prior to a Change in Control, the two (2) year period commencing on the Termination Date. (l)Retirement shall mean separation from service with the Control Group in accordance with Section 409A on or after the date that the Participants age added together with his or her Years of Service equals or exceeds the sum of sixty-five (65). (m) Salary shall mean an Executives base cash compensation rate for services paid to the Executive by the Company or an Affiliate at the time of his Termination of Employment from the Control Group.
